              Case 3:19-cv-00723-JCS Document 19 Filed 05/28/19 Page 1 of 8




     Rabin Nabizadeh (SBN #235978)
 1   SUMMIT DEFENSE, APC
     1970 Broadway, Ste 1145,
 2
     Oakland, CA 94612-2210
 3   TEL: (510) 735-6544
     Fax: (510) 735-6544
 4   Email: rabin@summitdefense.com

 5   Jonathan C. Do, Esq. (SBN 184020)
     FUSION LAW, APC
 6   1150 Murphy Avenue, Suite 240
     San Jose, CA 95131
 7   Tel: (408)287-4444
     Email: jonathando@comcast.net
 8
     Specially Appearing for Defendant John Doe
 9
                                  UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORIA
11

12
     STRIKE 3 HOLDINGS, LLC,                        )   Case No.: 3:19-CV-00723-JCS
13
                                                    )
                    Plaintiff,                      )   DEFENDANT JOHN DOE'S MOTION TO
14           vs.                                    )   QUASH SUBPOENA TO AT&T
                                                    )
                                                    )   Hearing Date: 7/12/2019
15   JOHN DOE, subscriber assigned IP address
                                                    )   Time: 9:30am
     107.208.9.165                                  )   Dept: Courtroom G
16
                                                    )
                         Defendant                  )
17
                                                    )
18
                                                    )

19
            PLEASE TAKE NOTICE that on July 12, 2019, at 9:30 AM, in Courtroom G of the
20
     above-stated Court, located at 450 Golden Gate Avenue, San Francisco, CA 94012, defendant
21
     JOHN DOE, subscriber assigned IP address 107.208.9.106 will specially appear to quash service
22
     of the third party subpoena issued to AT&T.
23
            The motion will be based on this Notice of Motion, on the Memorandum of Points and
24

25
     Authorities served and filed herewith, on the attached Declarations, on the papers and records on


                                                                                                     1

                                                   PAGE 1
               Case 3:19-cv-00723-JCS Document 19 Filed 05/28/19 Page 2 of 8




     file in the above-entitled action, and on such other and further authorities as presented at the
 1
     hearing on this motion.
 2

 3          DATED: 5/27/2019

 4

 5                                                           Jonathan C. Do, Esq.
                                                             Attorney for Defendant
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                                                        2

                                                    PAGE 2
               Case 3:19-cv-00723-JCS Document 19 Filed 05/28/19 Page 3 of 8




     Rabin Nabizadeh (SBN #235978)
 1   SUMMIT DEFENSE, APC
     1970 Broadway, Ste 1145,
 2
     Oakland, CA 94612-2210
 3
     TEL: (510) 735-6544
     Fax: (510) 735-6544
 4   Email: rabin@summitdefense.com

 5   Jonathan C. Do, Esq. (SBN 184020)
     FUSION LAW, APC
 6   1150 Murphy Avenue, Suite 240
     San Jose, CA 95131
 7   Tel: (408)287-4444
     Email: jonathando@comcast.net
 8
     Specially Appearing for Defendant John Doe
 9
                                   UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORIA
11

12
     STRIKE 3 HOLDINGS, LLC,                        )   Case No.: 3:19-CV-00723-JCS
13
                                                    )
                     Plaintiff,                     )   DEFENDANT JOHN DOE'S MOTION TO
14           vs.                                    )   QUASH SUBPOENA TO AT&T
                                                    )
                                                    )   Hearing Date: 7/12/2019
15   JOHN DOE, subscriber assigned IP address
                                                    )   Time: 9:30am
     107.208.9.165                                  )   Dept: Courtroom G
16
                                                    )
                           Defendant                )
17
                                                    )
18
                                                    )

19
            On or about March 11, 2019, this Court granted Plaintiff Strike 3 Holdings' ex parte
20
     Application for leave to serve a third party subpoena on AT&T, Inc. prior to a Rule 26(f)
21
     conference to obtain the identity of defendant John Doe, subscriber assigned IP address
22
     107.208.9.106 (the "Doe defendant"). The Doe defendant now moves for an order to quash the
23
     third party subpoena to AT&T because the right of privacy outweighs Plaintiff's ungrounded
24

25
     fishing expedition.


                                                                                                   1

                                                  PAGE 1
               Case 3:19-cv-00723-JCS Document 19 Filed 05/28/19 Page 4 of 8




                                           LEGAL DISCUSSION
 1
             I. Because Strike 3 Holdings Will Not Be Able to Identify the Actual Infringer Through
 2
     The Third Party Subpoena, The Invasion of Privacy Of Many Innocent Victims Outweighs
 3
     Plaintiff's Fishing Expedition.

 4          Plaintiff filed a Complaint for copyright infringement against defendant John Doe, at

 5   subscriber assigned IP address 107.208.9.106. The Complaint alleges that an unidentified person

 6   at IP address 107.208.9.106 downloaded pornography movies owned by the Plaintiff. In
 7   essence, Plaintiff's sole aim is to go after the person who is responsible for paying the internet
 8
     provider for the alleged infringing activity. The internet service provider has no knowledge of
 9
     the identity of the person who was the actual infringer. AT&T only can provide the name of the
10
     person who was responsible for paying the bill at the time of the infringing activity.
11
            This method of serving third party subpoena on internet provider to obtain the identify
12
     the infringer clearly is flawed. The SFGate article "Lawsuit says grandma illegally downloaded
13
     porn" illustrates this flawed method of casting an indiscriminate net to drag innocent persons into
14
     a false and degrading spot light to enhance the settlement value of Plaintiff's case. The false
15

16   light is extremely offensive and would cause the innocent victim to be shunned and disgraced by

17   her peers in the community. In July 2011, an old widow in her 70s was sued in a lawsuit similar

18   to this alleging that she downloaded pornography. She didn't know anything about wireless

19   routers and IP addresses and did not use password to prevent neighbors from leeching internet
20   access from her unsecured wireless router. Her response to the lawsuit was that she'll go to trial
21
     without an attorney if necessary and "throw herself on the mercy of the court." (See Defendant
22
     RJN, Exh A).
23
            Plaintiff has adopted an abusive litigation strategy and flooded the court system with
24
     thousands of identical complaints suing Doe defendants without a remote possibility of
25


                                                                                                          2

                                                    PAGE 2
               Case 3:19-cv-00723-JCS Document 19 Filed 05/28/19 Page 5 of 8




     identifying the actual infringer. As one court has noted:
 1
             Simply put, inferring the person who pays the cable bill illegally downloaded a
 2
             specific file is even less trustworthy than inferring they watched a specific TV
 3
             show. But in many cases, the method is enough to force the Internet service
             provider (ISP) to unmask the IP address's subscriber. And once the ISP outs the
 4           subscriber, permitting them to be served as the defendant, any future Google
             search of their name will turn-up associations with the websites Vixen, Blacked,
 5           Tushy, and Blacked Raw. The first two are awkward enough, but the latter two
             cater to even more singular tastes.
 6
             Little wonder so many defendants settle. Indeed, the copyright troll's success rate
 7           comes not from the Copyright Act, but from the law of large numbers.
 8
                     (Strike 3 Holdings, LLC v Doe, Case No.: 18-1425 (District of Columbia
 9
                     November 16, 2018), Defendant RJN, Exh B).
             Other courts have expressed similar concerns that association of an IP add5ress with a
10
     customer is not sufficient to state a claim for infringement. (See, e.g., Patrick Collins, Inc. v.
11
     Doe 1, 288 F.R.D. 233, 237-39 (E.D.N.Y. 2012) (noting many courts’ “skepticism of the use of
12
     IP addresses to identify file sharing defendants in cases involving pornographic films,” adopting
13
     a magistrate judge’s finding that “an IP address alone is insufficient to establish ‘a reasonable
14
     likelihood [that] it will lead to the identity of defendants who could be sued,’” and observing that
15
     “[d]ue to the prevalence of wireless routers, the actual device that performed the allegedly
16
     infringing activity could have been owned by a relative or guest of the account owner, or even an
17
     interloper without the knowledge of the owner.”). See also , e.g., Digital Sin, Inc. v. Does 1-176,
18
     279 F.R.D. 239, 242 (S.D.N.Y. 2012) (“The Court is concerned about the possibility that many
19
     of the names and addresses produced in response to Plaintiff’s discovery request will not in fact
20
     be those of the individuals who downloaded [the copyrighted material]. The risk is not purely
21
     speculative; Plaintiff’s counsel estimated that 30% of the names turned over by ISPs are not
22
     those of individuals who actually downloaded or shared copyrighted material. Counsel stated
23
     that the true offender is often the ‘teenaged son . . . or the boyfriend if it’s a lady.’”); See also
24
     K-Beech, Inc. v. Does 1-85, No. 3:11cv469-JAG, at 4 (E.D. Va. Oct. 5, 2011), ECF No. 9
25


                                                                                                             3

                                                     PAGE 3
               Case 3:19-cv-00723-JCS Document 19 Filed 05/28/19 Page 6 of 8




 1   (“Some defendants have indicated that the plaintiff has contacted them directly with harassing

 2   telephone calls, demanding $2,900 in compensation to end the litigation. . . . This course of

 3   conduct indicates that the plaintiffs have used the offices of the Court as an inexpensive means to

 4   gain the Doe defendants’ personal information and coerce payment from them. The plaintiffs

 5   seemingly have no interest in actually litigating the cases, but rather simply have used the Court

 6   and its subpoena powers to obtain sufficient information to shake down the John Does.”).

 7          In a recent identical case filed by Strike 3 Holdings, a court in the Southern District of

 8   California denied the ex parte Application for leave to serve third party subpoena on AT&T.

 9          "Based on the record before the court, plaintiff has not satisfied its burden to
            make a prima facie showing that the complaint is likely to survive a motion to
10
            dismiss for lack of personal jurisdiction and/or improper venue,"
11
            The court gave three reasons for denying Strike 3 Holdings’ ex parte Application:
12
            "First, the complaint alleges that geolocation technology was used to trace the IP
13          address to a location in this district. Second, the complaint alleges that the
            defendant resides here based on the results of geolocation technology. Third, the
14          complaint asserts that a substantial part of the alleged copyright infringement
            occurred in this district.
15
            "However, plaintiff did not submit evidence to support these allegations. As a
16
            result, this court cannot conclude the plaintiff met its burden of making a prima
17
            facie showing that the complaint would be able to survive a motion to dismiss for
            lack of personal jurisdiction and or improper venue. Without supporting evidence
18          indicating the offending IP address was located in this District during the relevant
            time period, the court finds that it would not be appropriate to permit plaintiff to
19          serve AT&T and or AT&T UVerse with a Rule 45 subpoena,''

20          (See Strike 3 Holdings, LLC vs Doe, Case No.: 18cv1355-JLS(KSC), SD Cal,
            March 21, 2019, RJN, Exh C).
21
            Forcing the internet provider to unmask or provide the identity of the person paying the
22
     cable bill in many cases does not reveal who is the infringer. As the court in Strike 3 Holdings,
23
     LLC v Doe, Case No.: 18-1425, supra, has observed: "Strike 3's requested subpoena thus will
24
     not - and may never - identify a defendant who could be sued.". To correctly identify the actual
25
     infringer, Strike 3 Holdings would need to identify all users of the assigned IP address,

                                                                                                          4

                                                    PAGE 4
               Case 3:19-cv-00723-JCS Document 19 Filed 05/28/19 Page 7 of 8




 1   physically search and examine physical evidence (i.e. all computers, labtops, smartphones,

 2   tablets, remote hard drives, and usb sticks) of an anyone in the house, as well as any neighbor,

 3   friends, or houseguest who had access to the internet at a particular time when the downloading

 4   took place.

 5          To support Strike 3's abusive litigation strategy would result in the indiscriminate

 6   invasion of privacy of many innocent victims. "The risks of a false accusation are real; the

 7   consequences are hard to overstate and harder to undo" when the innocent victims not only

 8   would have to defend themselves in court, but against his/her spouse, boss, friends, and people in

 9   the community. Based on these reasons, the court in Strike 3 Holdings, LLC v Doe, Case No.:

10   18-1425, supra, ruled that the subpoena failed to meet the required speficity and does not

11   overcome defendant's privacy expectation.

12
     II.    Strike 3 Holdings Fails To Properly Identify the Copyright Materials Being
13   Infringed.
14          The Complaint alleges that the Doe defendant engaging in infringing activity by
15   downloading pornography through a number of websites. However, providing names of various
16   websites in sufficient. Plaintiff should be required to identify, with speficity, the exact name and
17   title of the copyright work, the registration of the copyright material, including the registration
18   number, with the United States Copyright Office.
19          Because the Complaint fails to identify which copyright materials Plaintiff owns, and
20   which materials defendant infringed on, the Complaint fails to contain sufficient factual matter to
21   "state a claim to relief that is plausible on its face." Bell Atlantic Corp v Twombly, 550 US 544,
22   570 (2007). Thus, the third party subpoena must be quashed..
23          Dated: 5/27/2019                        Respectfully submitted,
24

25                                                  Jonathan C. Do, Esq.

                                                                                                           5

                                                     PAGE 5
           Case 3:19-cv-00723-JCS Document 19 Filed 05/28/19 Page 8 of 8




                                       PROOF OF SERVICE

         I am employed in Santa Clara County. My business address is 300 S. First Street, Suite
 320, San Jose, California. I am over the age of 18 years, and am not a party to this within
 entitled action. I am readily familiar with the practices of collection and processing of
 correspondence for mailing with the United States Postal Service. Such correspondence is
 deposited with the United States Postal Service in the same day in the ordinary course of
 business.

        On the date set forth below, I served the foregoing document(s) bearing the title(s):

 DEFENDANT JOHN DOE'S MOTION TO QUASH SUBPOENA

 by placing true and correct copies thereof enclosed in sealed envelope(s) addressed as follows:

Lincoln Dee Bandlow, Esq
Fox Rothschild LLP
10250 Constellation Boulevard, Suite 900
Los Angeles, CA 90067


 [ ] (BY U.S. Mail)     I placed such envelope(s) for collection and
                        mailing on this date following ordinary
                        business practices.

 [ X] (BY EMail) lbandlow@foxrothschild.com

 I declare under penalty of perjury that the foregoing is true and correct.

    Dated: 5/28/2019

                                           BY:
                                                           Jonathan Do
